DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-4 and 6-9, there is no cited art that discloses, an apparatus comprising a first amplifier, a reference voltage terminal, a buffer, a first transistor, an output voltage terminal, an input voltage terminal and a current-mode feedforward ripple canceler connected and operative as recited in claim 1 wherein the current-mode feedforward ripple canceler (CFFRC) incudes:
 “a capacitor having a first plate and a second plate, the second plate coupled to a ground terminal; 
a resistor having a first resistor terminal and a second resistor terminal, the first resistor terminal configured to receive a bias voltage, and the second resistor terminal coupled to the first plate; 
a differential amplifier having a second amplifier output, a third amplifier input and a fourth amplifier input, the third amplifier input coupled to the first plate;
 a second transistor having a second gate, a second source and a second drain, the second gate and the second drain coupled to the fourth amplifier input, and the second source coupled to the input voltage terminal; and Appl. No.: 17/139,500Amendment 111 TI-92450 
Page 2 of 12a third transistor having a third gate, a third source and a third drain, the third gate coupled to the second amplifier output, and the third source coupled to the fourth input.”
There is no cited art that discloses that the CFFRC that includes all of the above cited elements connected and operative as claimed and further connected with the circuitry containing the first amplifier, buffer, first transistor and first input voltage terminal as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10-15 and 16-20 are allowed for similar reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849